Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-9, 18-23, 26, 35, 38, 10-12, 27, 29, 14-17, 31, 33, 34 are presented for examination.  
Claims 13, 24, 25, 28, 30, 32, 36, 37, 39 are cancelled.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9, 18-23, 26, 35, 38, are drawn to, “detecting a connection opportunity to a radio access network, obtaining a network identifier of said radio access network, said network identifier being indicative of trust related information with respect to said radio access network, verifying correctness of said network identifier, and controlling a selection processing of selecting to connect to said radio access network or not based on said network identifier of said radio access network, if said network identifier is verified as being correct, etc.,”, classified in H04W12/084.cpc.
Claims 10-12, 27, 29, are drawn to, “receiving a message from a radio access network including a first network identifier of said radio access network, verifying correctness of said first network identifier, ascertaining a second network identifier of said radio access network on the basis of said first network identifier and an allocation table, if said first network identifier is verified as being correct, said second network identifier being indicative of trust related information with respect to said radio access network, .,”, classified in H04W16/06.cpc.
Claims 14-17, 31, 33, 34, are drawn to, “acquiring a network identifier of a radio access network, said network identifier being indicative of trust related information with respect to said radio access network, and deriving, based on said network identifier, a base key to be utilized for generation of at least one cryptographic key used for communication between said radio access network and a mobile entity connected to said radio access network, etc.,”, classified in H04L29/08.cpc.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classification groups or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention.

The inventions are distinct, each from the other because of the following reasons:
In the instant case, invention I has separate utility such as, usage of detecting a connection opportunity to a radio access network, obtaining a network identifier of said radio access network, said network identifier being indicative of trust related information with respect to said radio access network, verifying correctness of said network identifier, and controlling a selection processing of selecting to connect to said radio access network or not based on said network identifier of said radio , etc, lacking one or more of the particulars of inventions II and III.  Invention II has separate utility such as, usage of receiving a message from a radio access network including a first network identifier of said radio access network, verifying correctness of said first network identifier, ascertaining a second network identifier of said radio access network on the basis of said first network identifier and an allocation table, if said first network identifier is verified as being correct, said second network identifier being indicative of trust related information with respect to said radio access network, and transmitting a message including said second network identifier of said radio access network, etc, lacking one or more of the particulars of inventions of I and III.  Please see MPEP 806.05. 

These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.  For example, the searches for the two inventions would not be co-extensive because these groups would require different searches on PTO's classification groups as following:
Group I search (claims under Group I) would require use of search H04W12/084.cpc. (not required for the inventions II and III). 
Group II search (claims under Group II) would require use of search H04W16/06.cpc (not required for the inventions I and III). 
Group III search (claims under Group III) would require use of search H04L29/08 (not required for the inventions I and II). 

Inventions in the same statutory classification groups are also considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification as shown above, the extensive search required for one group is not required for the other groups as shown above, and have acquired a separate status in the art because of their recognized divergent subject matter as shown above, restriction for examination purposes as indicated is proper.   

A voice message was left on 5/28/21 to Mr. Douglas H. Goldhush, registration number 33125, to request an oral election for the above restriction requirement. Since, no response was received till date, this written restriction requirement has been provided.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2493